
	

114 HR 3781 IH: Family Stability and Kinship Care Act of 2015
U.S. House of Representatives
2015-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3781
		IN THE HOUSE OF REPRESENTATIVES
		
			October 21, 2015
			Mr. Doggett (for himself, Ms. Bass, Mr. Langevin, Mr. McDermott, Mr. Lewis, Mr. Crowley, Mr. Danny K. Davis of Illinois, Ms. Bonamici, Mr. Carson of Indiana, Mr. Cicilline, Ms. Clarke of New York, Mr. Conyers, Mr. Ellison, Mr. Al Green of Texas, Mr. Gene Green of Texas, Mr. Heck of Washington, Mr. Hinojosa, Mr. Johnson of Georgia, Ms. Matsui, Mr. McGovern, Ms. Moore, Mr. Nadler, Mrs. Napolitano, Ms. Norton, Mr. Pocan, Mr. Rangel, Ms. Linda T. Sánchez of California, Mr. Scott of Virginia, Ms. Slaughter, Mr. Takano, Mr. Van Hollen, Mr. Vargas, Mr. Cleaver, Mrs. Dingell, Ms. Edwards, Mr. Cohen, Ms. Brown of Florida, Ms. Wilson of Florida, Ms. Jackson Lee, Mr. Serrano, Mr. Thompson of Mississippi, Mrs. Carolyn B. Maloney of New York, and Ms. Eddie Bernice Johnson of Texas) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend parts B and E of title IV of the Social Security Act to invest in funding prevention and
			 family services to help keep children safe and supported at home with
			 their families, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Family Stability and Kinship Care Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purpose.
					Sec. 4. Time-limited family services under part E of title IV of the Social Security Act.
					Sec. 5. Assuring funding under part B of title IV of the Social Security Act for prevention and
			 post-permanency support.
					Sec. 6. Effective date.
 2.FindingsCongress makes the following findings: (1)Our Nation's child welfare financing system gives States and Indian tribes few resources to invest in prevention and family services that help keep children safely at home or in the care of other family members.
 (2)Title IV–E of the Social Security Act currently provides States and Indian tribes with mandatory Federal funding support for children only after they are placed in foster care. Title IV–E provides few incentives for State and tribal efforts to prevent the need for out-of-home placements of children or to reduce the time children spend in foster care.
 (3)In contrast, State and tribal innovations implemented through title IV–E waivers suggest that permitting State and tribal spending under title IV–E for front end prevention and family services may help reduce the prevalence and length of foster care placements while maintaining or improving safety and permanency outcomes for children.
 (4)Additionally, State experiences with subsidized guardianship demonstrate that when children cannot remain with their parents, children placed with relatives or kin experience greater stability than children placed with non-relative foster families. Kinship or relative care reduces the emotional trauma associated with separation from parents, helps keep siblings together, and preserves cultural heritage and community bonds. Providing supportive services to relatives and kin can reduce the number of children entering or re-entering foster care.
 (5)At the same time, current Federal funding for broad, community-based, primary prevention programs through title IV–B is too limited to adequately reach the number of families in need.
 (6)Greater access to prevention and family services will help keep children safe and supported at home with their parents or other family members, give States and Indian tribes the flexibility to adapt evidence-based support services to the specific needs of each family, and ensure that States and Indian tribes are held accountable for allocating services in ways that maximize safety and permanency for children, while minimizing the prevalence of lengthy foster care placements.
 3.PurposeThe purpose of this Act is to enable States to provide enhanced support to children and families and prevent foster care placements through the provision of time-limited family services and expanded kinship supports.
		4.Time-limited family services under part E of title IV of the Social Security Act
 (a)Time-Limited family services definedSection 475 of such Act (42 U.S.C. 675) is amended by adding at the end the following:  (13) (A)The term time-limited family services means supports and services that are among the services and supports specified in subparagraph (B) and that are provided to a child or to the parents or potential or designated kin caregivers of a child described in subparagraph (C) during a 12-month period that begins on a date described in subparagraph (D). Such individuals shall remain eligible for time-limited family services for a full 12-month period without regard to whether any such individuals cease to be described in subparagraph (C) after the period begins.
 (B)The services and supports described in this subparagraph are the following: (i)Parenting and family skills training and parent education, including parent advocates, peer-to-peer mentoring and support groups for parents, primary caregivers, and potential kinship caregivers.
 (ii)Individual, group, and family counseling, mentoring, and therapy, including intensive family preservation or reunification programs and trauma-informed care.
 (iii)Services or assistance to address barriers to family preservation and reunification, including mental health needs, domestic violence, substance abuse, and inadequate housing.
 (iv)Crisis assistance or services to stabilize families in times of crisis or facilitate kinship placement, such as transportation, clothing, household goods, assistance with housing and utility payments, child care, respite care, and assistance connecting families with other community-based services.
 (C)Individuals described in this subparagraph are the following: (i)A child who is a candidate for foster care (as defined in paragraph 14) but can remain safely at home or in a kinship placement with receipt of specified time-limited family services.
 (ii)A child in foster care (without regard to whether the child is or would be eligible for payments under section 472 or 473).
 (iii)A child in foster care who is a pregnant or parenting foster youth. (iv)Parents or potential or designated kin caregivers of a child described in clause (i), (ii), or (iii) when their service needs are directly related to the safety, permanence, or well-being of the child or to the child’s ability not to enter or re-enter foster care.
 (D)The dates described in this subparagraph are the following: (i)The date on which a child is identified in a case plan as a child who is a candidate for foster care (as defined in paragraph (14)).
 (ii)The date on which a child is considered to have entered foster care pursuant to paragraph (5)(F). (iii)The date on which a child is identified in a case plan as a pregnant or parenting foster youth in need of time-limited family services.
 (14)The term child who is a candidate for foster care means, a child who is identified in a case plan as being at imminent risk of entering or re-entering foster care (without regard to whether the child is or would be eligible for payments under section 472 or 473) but who can remain safely in the child's current home or in a kinship placement as long as the time-limited family services that are necessary to prevent the child’s entry or reentry into foster care are provided. Such term includes a child whose adoption or guardianship arrangement is at risk of a disruption or dissolution that would result in a foster care placement..
 (b)RequirementsSection 471 of such Act (42 U.S.C. 671) is amended— (1)in subsection (a)(1), by striking and and all that follows through the semicolon and inserting , adoption assistance in accordance with section 473, and, at the option of the State, time-limited family services in accordance with subsection (e);; and
 (2)by adding at the end the following:  (e)Requirements for time-Limited family services (1)In generalA State may provide time-limited family services (as defined in section 475(13)) to individuals described in subparagraph (C) of section 475(13) only if the State—
 (A)submits as part of the State plan required under subsection (a) a time-limited family services plan component that meets the requirements of paragraph (2); and
 (B)satisfies the general requirements specified in paragraph (3) and the maintenance of effort requirements specified in (5).
 (2)Time-limited family services plan componentIn order to meet the requirements of this paragraph, a time-limited family services plan component shall include, with respect to each 5-year period for which the plan component is in operation in the State, the following:
 (A)How the State intends to utilize the Federal funding available for providing time-limited family services, including a description of how Federal funds provided for such services will be used to supplement, and not supplant, the level of State and local funds expended for child welfare.
 (B)How providing time-limited family services is expected to improve outcomes for children and families, including which specific outcomes the State expects to achieve and the means by which those outcomes will be monitored.
 (C)How the State will monitor and oversee the safety of children who receive time-limited family services, including through periodic risk assessments throughout the period in which such services are provided on behalf of a child remaining at home and re-examination of the plan for service provision on behalf of a child remaining at home or in foster care if there is a determination that the child's risk of entering or re-entering into foster care, or of being prevented from exiting foster care, remains high over the course of the provision of such services.
 (D)Information on the specific evidence-based programs and promising practice models the State plans to implement to provide time-limited family services, including a description of—
 (i)each such program or model; (ii)how the State plans to implement each such program or model;
 (iii)how the State selected such programs or models; and (iv)the target population for each model.
 (E)A description of the collaboration between the State agencies responsible for administering the State plans under this part and part B and the State agency responsible for administering the State plan under title XIX, as well as with other public and private agencies with experience in administering child and family services, including community-based organizations, in order to foster a continuum of care and services available for children and families.
 (F)A description of how the State shall assess children and families to determine eligibility for time-limited family services.
 (G)A description of training and support for caseworkers handling prevention cases, including how caseload size and type will be determined, managed, and overseen.
 (H)A description of training and support for parents or potential or designated kin caregivers of a child eligible for time-limited family services.
 (3)General requirementsThe general requirements for providing time-limited family services specified in this paragraph are the following:
								(A)Specified services in advance of provision
 (i)In generalExcept as provided in clause (ii), the specific services necessary to prevent the child’s entry or reentry into foster care or enable the child’s exit from foster care to be reunified with their family or placed with kin are specified in the child's case plan in advance of the provision of such services.
 (ii)Exception for emergency or other exigent circumstancesClause (i) shall not apply to the provision of time-limited family services in emergency or exigent circumstances but the provision of such services shall be included in the child's case plan as soon as practicable after the provision of the services.
									(B)Promising and evidence-based programs, assistance, or services
 (i)Evidence-based programs, assistance, or servicesNot later than October 1, 2018, at least 25 percent of the total amount of expenditures by the State for time-limited family services are for evidence-based programs, assistance, or services that have demonstrated any of the following outcomes, as determined by the Secretary and based on rigorous evaluation:
 (I)Reducing the likelihood or duration of foster care placement. (II)Decreasing use of congregate care settings.
 (III)Increasing use of kinship care arrangements. (ii)RequirementThe State only provides time-limited family services that are promising programs, services, or assistance and through evidence-informed or culturally specific or other adaptations of programs.
									(iii)Guidance on criteria and pre-approved programs, services, and assistance
 (I)In generalNot later than October 1, 2017, the Secretary shall issue guidance to States that specifies the level of evidence required for a program, service, or form of assistance to satisfy the requirements of this subparagraph, and contains a pre-approved list of programs, services and forms of assistance that meet such criteria or satisfy such requirements.
 (II)UpdatesThe Secretary shall issue updates to the guidance required under this clause as often as the Secretary determines necessary.
 (C)Payment only if no other Federal funding availablePayment under section 474(a)(6) for expenditures for time-limited family services shall not duplicate other Federal funding sources for services and supports that are provided as time-limited family services and shall only be made to the extent that payment for services and supports provided as time-limited family services cannot reasonably be expected to be available under another federally funded program within a reasonable time given the needs of the child and the child's family during the child's 12-month eligibility period.
								(D)Outcome assessment and reporting
 (i)In generalThe State shall collect and report to the Secretary the following with respect to each child for whom, or on whose behalf, time-limited family services are provided during a 12-month period:
 (I)With respect to each category of services and supports described in section 475(13)(B), the specific services provided and the total expenditures for each such service.
 (II)The child's placement status at the beginning, and at the end, of the period, respectively. (III)The child's placement status 1 year after the end of the period.
 (ii)SiblingsIf time-limited family services are provided over a 12-month period to or on behalf of 2 or more siblings, the aggregate amount of expenditures for such services to be reported under clause (i)(I) may be allocated to 1 sibling or divided among such siblings so long as such siblings are all included in calculation of the per-child spending measure under paragraph (4)(A)(i)(III).
									(4)Authorization for outcomes-rewarded increased match
								(A)National performance measures
 (i)Establishment; annual updatesBeginning with fiscal year 2021, and annually thereafter, the Secretary shall establish the following national performance measures:
 (I)Percentages of candidates who do not subsequently enter foster careWith respect to all children for whom, or on whose behalf, time-limited family services are provided during any 12-month period, the percentages of such children initially determined to be candidates for foster care who do not enter a foster care placement (other than a kinship placement) during such period and through the end of the succeeding 12-month period.
										(II)Percentages of children who leave foster care for reunification, kinship placement, guardianship,
 or adoptionWith respect to all children for whom, or on whose behalf, time-limited family services are provided during any 12-month period, the percentages of such children who are initially in a foster care placement who are returned to, or are placed with a biological or adoptive parent or in a kinship placement or guardianship at the end of such period and who remain in each such placement through the end of the succeeding 12-month period.
 (III)Per-child spending on time-limited family servicesWith respect to each 12-month period for which percentages are determined under subclauses (I) and (II) (other than a percentage determined for a succeeding 12-month period), the total amount of expenditures for providing time-limited family services for, or on behalf of, each child during the period.
 (ii)DataThe Secretary shall establish and update the national performance measures— (I)based on the median State values of the information reported under each subclause of clause (i) for the 3 most recent years; and
 (II)taking into account State differences in the price levels of consumption goods and services using the most recent regional price parities published by the Bureau of Economic Analysis of the Department of Commerce or such other data as the Secretary determines appropriate.
 (iii)Publication of State performanceThe Secretary shall annually make available to the public each State's performance with respect to the national performance measures.
									(B)Application to matching rate
 (i)Criteria for increaseBeginning with fiscal year 2022, the Federal percentage applicable to payments to a State for a fiscal year under section 474(a)(6) for expenditures attributable to time-limited family services shall be increased by such number of percentage points (not to exceed 10 percentage points) as the Secretary shall determine, for any State for which—
 (I)each of the State-specific percentages described in subclauses (I) and (II) of subparagraph (A)(i) are greater than the national average percentages determined under such subclauses for the preceding fiscal year; and
 (II)the State-specific per child spending amount described in subclause (III) of subparagraph (A)(i) is less than the national average amount determined under that subclause for the preceding fiscal year.
 (ii)Criteria for reductionBeginning with fiscal year 2022, the Federal percentage applicable to payments to a State for a fiscal year under section 474(a)(6) for expenditures attributable to time-limited family services shall be reduced by such number of percentage points (not to exceed 10 percentage points) as the Secretary shall determine, for any State for which—
 (I)each of the State-specific percentages described in subclauses (I) and (II) of subparagraph (A)(i) are less than the national average percentages determined under such subclauses for the preceding fiscal year; and
 (II)the State-specific per child spending amount described in subclause (III) of subparagraph (A)(i) is more than the national average amount determined under that subclause for the preceding fiscal year.
 (iii)No change unless all criteria metA State shall not be eligible for an increase in its applicable Federal matching rate under section 474(a)(6) for a fiscal year, or shall not be subject to a reduction in that rate for a fiscal year, unless the State satisfies both of the conditions specified in clause (i) or (ii) (as applicable).
									(5)Maintenance of effort
 (A)CertificationThe Governor of a State shall certify that payments under this part for time-limited family services are used to supplement, and not supplant, the level of State and local funds expended for child welfare for fiscal year 2015.
 (B)State reportsA State shall furnish reports to the Secretary, at such times, in such format, and containing such information as the Secretary may require, that demonstrate the State’s compliance with subparagraph (A).
 (6)Administrative costs associated with the provision of time-limited family servicesExpenditures described in paragraph (6) or (7) of section 474(a)— (A)shall not be eligible for payment under paragraph (3) of section 474(a); and
 (B)shall be eligible for payment without regard to whether such expenditures are incurred on behalf of a child who is, or is potentially, eligible for foster care maintenance or adoption assistance payments under this part.
 (7)Rule of constructionNothing in this subsection shall be construed to reduce or limit the responsibility of the State agency responsible for administering the State plan approved under title XIX to administer and provide care and services for children with respect to whom services are provided under the State plan developed pursuant to this subpart..
				(c)Payments under title IV–E
 (1)In generalSection 474(a) of the Social Security Act (42 U.S.C. 674(a)) is amended— (A)in paragraph (5), by striking the period at the end and inserting ; plus; and
 (B)by adding at the end the following:  (6)subject to section 471(e), for each quarter beginning after September 30, 2015, an amount equal to the Federal medical assistance percentage (which shall be as defined in section 1905(b), in the case of a State other than the District of Columbia, or 70 percent, in the case of the District of Columbia) of the total amount expended during such quarter for the provision of time-limited family services (as defined in section 475(13)) (or, with respect to such payments made during such quarter under a cooperative agreement or contract entered into by the State and an Indian tribe, tribal organization, or tribal consortium for the administration or payment of funds under this part, an amount equal to the Federal medical assistance percentage that would apply under section 479B(d) (in this paragraph referred to as the tribal FMAP) if such Indian tribe, tribal organization, or tribal consortium made such payments under a program operated under that section, unless the tribal FMAP is less than the Federal medical assistance percentage that applies to the State); plus
 (7)subject to section 471(e)(6), for each quarter beginning after September 30, 2015, an amount equal to the sum of the following proportions of the total amount expended during such quarter—
 (A)50 percent of so much of such expenditures as found necessary by the Secretary for the proper and efficient administration of the State plan for the provision of time-limited family services (as defined in section 475(13)), including expenditures for activities approved by the Secretary that promote the development of necessary infrastructure to establish and implement the provision of time-limited family services for individuals who are eligible for such services; and
 (B)50 percent of so much of such expenditures as are for training of personnel employed or preparing for employment by the State agency or by the local agency administering the plan in the political subdivision, with respect to the provision of time-limited family services, including on how to determine who are individuals eligible for such services, how to identify and provide appropriate time-limited family services, and how to oversee and evaluate the ongoing appropriateness of such services..
 (2)Conforming amendmentSubsection (i) of section 472 of such Act (42 U.S.C. 672) is amended by adding after and below paragraph (2)(B) of such subsection the following flush sentence:
					
						Paragraphs (1) and (2) shall not apply to Federal matching payments for administrative expenditures
			 that are eligible for payment under section 474(a)(7)..
 (d)Technical assistance, data collection, and evaluationSection 476 of the Social Security Act (42 U.S.C. 676) is amended by adding at the end the following:
				
					(d)Technical assistance, data collection, and evaluations relating to time-Limited family services
 (1)Technical assistance; best practicesThe Secretary shall provide to States and, as applicable, to Indian tribes, tribal organizations, and tribal consortia, technical assistance regarding the provision of time-limited family services under this part and shall disseminate best practices with respect to the provision of such services.
 (2)Data collection and evaluationsThe Secretary, directly or through grants, contracts, or interagency agreements, shall collect data and conduct research and evaluations with respect to the provision of time-limited family services under this part for purposes of assessing the extent to which the provision of such services reduces the prevalence and length of foster care placements and improves safety, permanency, and well-being outcomes for children on whose behalf services or assistance are provided under this part.
						(3)Reports to congress
 (A)In generalThe Secretary shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate periodic reports based on the provision of time-limited family services under this part and the activities carried out under this subsection.
 (B)Public availabilityThe Secretary shall make the reports to Congress submitted under this paragraph publicly available. (4)AppropriationThere is appropriated to the Secretary, out of any money in the Treasury of the United States not otherwise appropriated, $2,500,000 for fiscal year 2016 and each fiscal year thereafter to carry out this subsection..
			(e)Application to programs operated by indian tribal organizations
 (1)In generalSection 479B of the Social Security Act (42 U.S.C. 679c) is amended— (A)in subsection (c)(1)—
 (i)in subparagraph (C)(i)— (I)in subclause (II), by striking and after the semicolon;
 (II)in subclause (III), by striking the period at the end and inserting ; and; and (III)by adding at the end the following:
								
 (IV)at the option of the tribe, organization, or consortium, time-limited family services (as defined in section 475(13)) to individuals described in subparagraph (C) of section 475(13), in accordance with section 471(e) and subparagraph (E).; and
 (ii)by adding at the end the following:  (E)Time-limited family services (i)In generalIn the case of a tribe, organization, or consortium that elects to provide time-limited family services (as defined in section 475(13)) to individuals described in subparagraph (C) of section 475(13) under the plan, the Secretary shall specify the requirements applicable to the provision of such services. Such requirements shall, to the greatest extent practicable, be consistent with the requirements applicable to States under section 471(e) and shall permit the provision of such services in the form of programs, assistance, or services that are adapted to the culture and context of the tribal communities served.
 (ii)Performance measuresThe Secretary shall establish specific performance measures for each tribe, organization, or consortium that elects to provide time-limited family services. The performance measures shall, to the greatest extent practicable, be consistent with the national performance measures required for States under paragraph (4)(A) of section 471(e) but shall allow for consideration of factors unique to the provision of such services by tribes, organizations, or consortia.; and
 (B)in subsection (d)(1), by striking and (5) and inserting (5), and (6). (2)Conforming amendmentThe heading for subsection (d) of section 479B of such Act (42 U.S.C. 679c) is amended by striking for Foster Care Maintenance and Adoption Assistance Payments.
				(f)Modernizing the title and purpose of title IV–E
 (1)Part headingThe heading for part E of title IV of the Social Security Act (42 U.S.C. 670 et seq.) is amended to read as follows:
					
						EFederal Payments for Foster Care and Permanency.
 (2)PurposeThe first sentence of section 470 of the Social Security Act (42 U.S.C. 670) is amended— (A)by striking and before adoption assistance and inserting a comma;
 (B)by inserting kinship guardianship assistance, and time-limited family services, after needs,; and (C)by striking (commencing with the fiscal year which begins October 1, 1980).
					5.Assuring funding under part B of title IV of the Social Security Act for prevention and
			 post-permanency support
			(a)Elimination of time-Limit for family reunification services
 (1)In generalSection 431(a)(7) of the Social Security Act (42 U.S.C. 629a(a)(7)) is amended— (A)in the paragraph heading, by striking Time-limited family and inserting Family; and
 (B)in subparagraph (A)— (i)by striking time-limited family and inserting family; and
 (ii)by striking , but only during the 15-month period that begins on the date that the child, pursuant to section 475(5)(F), is considered to have entered foster care.
						(2)Conforming amendments
 (A)Section 430 of such Act (42 U.S.C. 629) is amended in the matter preceding paragraph (1), by striking time-limited.
 (B)Subsections (a)(4), (a)(5)(A), and (b)(1) of section 432 of such Act (42 U.S.C. 629b) are amended by striking time-limited each place it appears.
					(b)Mandatory funding for the promoting safe and stable families (PSSF) program
				(1)In general
 (A)Appropriation for fiscal year 2016Section 436(a) of the Social Security Act (42 U.S.C. 629f(a)) is amended by striking are authorized and all that follows through the period and inserting is appropriated $1,000,000,000 for fiscal year 2016.. (B)Increase in funding for evaluation, research, training and technical assistance and state court improvementsSection 436(b) of such Act (42 U.S.C. 629f(b)) is amended—
 (i)in paragraph (1), in the matter preceding subparagraph (A), by striking $6,000,000 and inserting $10,000,000; and (ii)in paragraph (2), by striking $30,000,000 and inserting $33,000,000.
 (C)Increase in funding for state court assessments and improvementsSection 438(c)(3)(A)(i) of such Act (42 U.S.C. 629h(c)(3)(A)(i)) is amended by striking $9,000,000 and inserting $12,000,000. (2)Conforming amendmentSection 437(a) of such Act (42 U.S.C. 629g(a)) is amended by striking 2016 and inserting 2015.
 (c)Spending requirementsSection 432(a)(4) of the Social Security Act (42 U.S.C. 629b(a)(4)) is amended by striking , with significant portions of such expenditures for each such program and inserting with at least 25 percent of the expenditures made for adoption promotion and support services. (d)Research, technical assistance, and guidance on promising program models and evidence-Based programsSection 435(c) of such Act (42 U.S.C. 629e(c)) is amended—
 (1)by striking and at the end of paragraph (1); (2)by striking the period at the end of paragraph (2) and inserting ; and; and
 (3)by adding at the end the following:  (3)beginning with fiscal year 2016, $4,000,000 for research on promising programs, including culturally specific adaptations, to identify additional evidence-based prevention and intervention programs that prevent child abuse and neglect, reduce the likelihood of foster care placement by supporting birth families and kinship families, increase family reunification with parents or other kin, improve targeted supports for pregnant and parenting teens and their children, and promote post-permanency placement stability for children living with relatives or non-related caregivers, and for providing technical assistance and guidance to States with respect to such programs..
				(e)Family connection grants
 (1)Reauthorization of funding for fiscal year 2016Section 427(h) of the Social Security Act (42 U.S.C. 627(h)) is amended by inserting , and $15,000,000 for fiscal year 2016 after 2014. (2)Inclusion of other family stability programsSection 427(a) of such Act (42 U.S.C. 627(a)) is amended—
 (A)in paragraph (3)(B), by striking or after the semicolon; (B)in paragraph (4)(B), by striking the period at the end and inserting ; or; and
 (C)by inserting after paragraph (4)(B) the following:  (5)other programs with evidence to support their effectiveness at preventing foster care placement or supporting family stability post-permanency (or both)..
					6.Effective date
 (a)In generalSubject to subsection (b), the amendments made by this Act take effect on October 1, 2015. (b)Transition rule (1)In generalIn the case of a State plan under part B or E of title IV of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by the amendments made by this Act, the State plan shall not be regarded as failing to comply with the requirements of such part solely on the basis of the failure of the plan to meet such additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature.
 (2)Application to programs operated by indian tribal organizationsIn the case of an Indian tribe, tribal organization, or tribal consortium which the Secretary of Health and Human Services determines requires time to take action necessary to comply with the additional requirements imposed by the amendments made by this Act (whether the tribe, organization, or tribal consortium has a plan under section 479B of the Social Security Act or a cooperative agreement or contract entered into with a State), the Secretary shall provide the tribe, organization, or tribal consortium with such additional time as the Secretary determines is necessary for the tribe, organization, or tribal consortium to take such action before being regarded as failing to comply with such requirements.
				
